Case 1:20-cv-02724-MJD-JRS Document 32 Filed 05/12/21 Page 1 of 1 PageID #: 126




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 ALLSTATE VEHICLE AND PROPERTY                          )
 INSURANCE CO.,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:20-cv-02724-MJD-JRS
                                                        )
 LOWES COMPANIES, INC., et al.                          )
                                                        )
                               Defendants.              )



                 ORDER ACKNOWLEDGING STIPULATION OF DISMISSAL


         The Court hereby acknowledges the parties' Joint Stipulation of Dismissal [Dkt. 31]

  dismissing, with prejudice, all claims against all parties, with each party to bear its own costs.

  The Clerk is directed to close this matter.

         SO ORDERED.



         Dated: 12 MAY 2021




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record
 via email generated by the Court's ECF system.
